Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-19 are pending in the application.

Response to Arguments
Argument: Meyers does not contain “compare a relative speed of the vehicle with respect to the wind with a predetermined driving stability region”. The examiner respectfully disagrees.
Part I: Existence in Meyers of “a relative speed of the vehicle with respect to the wind.” 
 Here, a measurement of the wind is invariably a relative measurement to the vehicle velocity.  Assume that the vehicle is moving at the same velocity as the wind. Then the relative wind speed is zero and the situation is exactly the same as if the vehicle were standing still. Which is all that the claim states. The section “using a driving speed of the vehicle and information about the wind direction and the wind speed, which are measured by the wind sensor,” is simply stating where the data are arising from. Measurement of wind speed using a pitot tube, for example, simply measures how quickly the vehicle is moving with respect to the surrounding body of atmosphere, which may in turn be moving with respect to the ground. 
In Meyers, the wind speed is measured using a LIDAR Doppler effect on particles which are being carried by the wind.  This involves measuring a frequency shift to determine the relative speed between the two bodies (the vehicle and the wind particles). Therefore the comparison of a relative speed of the vehicle with respect to the wind” is inherent.  
Existence in Meyers of “a predetermined driving stability region.”  Meyers does not specifically call it such, but if one investigates “the susceptibility of a vehicle to cross-winds or wind shear”, there are also the possibilities of levels of cross-winds or wind shear which do not disturb the vehicle, which would be a predetermined driving stability region. Note that the sensor measurements will be measuring a relative wind velocity, which, in conjunction with Fig. 5  and the existence of a “NO” branch to the Dangerous Wind Condition question [512] indicates at least some form of comparison, which is all that is necessary.
Claim Objections
Claims 6 and 12 have been corrected, thus the claim objections are withdrawn.
Claim Rejections - 35 USC § 112
Claim 14 has been corrected. The indefiniteness rejection has been withdrawn.
Claim Rejections - 35 USC § 101
Claims 13, 15-19 were directed to non-statutory subject matter but have been corrected. The claim rejections under §101 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0210447 (Meyers et al., hence Meyers) in light of "A Probabilistic Prediction Model for the Safety Assessment of HDVs Under Complex Driving Environments" (NPL-He).
As for claim 1, As for claim 1, Meyers teaches a driving assistance apparatus for a vehicle, the apparatus comprising: (Fig. 1) a wind sensor configured to be attached to one side of the vehicle and measure a wind direction and a wind speed (wind detection system 104 in Fig. 1; on front of vehicle; see 304/306 Fig. 3); and a processor (processor 204, Fig. 2.) 
configured to compare a relative speed of the vehicle with respect to the wind with a predetermined driving stability region using a driving speed of the vehicle and information about the wind direction and the wind speed, which are measured by the wind sensor, to determine driving stability ("The received data allows wind detection system 104 to determine a wind speed and wind direction based on the movement of airborne particles 312 over time." [0029] Fig. 4; 406-408, determining whether wind is at a "dangerous level" and what action is to be taken, rollover/pushed into different lane (i.e., lack of vehicle stability) mentioned in [0030]. Note that a LIDAR system on a vehicle measuring the speed of a particle in an air current using the Doppler effect already is measuring a “velocity relative to the car". The predetermined driving stability region in this case may be considered to be having the severity of the wind conditions below a particular point on a numeric scale ([0031] “If the wind condition is determined 410 to be dangerous, the wind detection system determines 412 a best action to avoid or mitigate the impact of the wind.”[0032])
Meyers does not specifically mention how the wind levels are judged to be dangerous for the type of vehicle, simply that “The severity of the wind conditions can be further based on the type of vehicle (e.g., how susceptible the vehicle is to cross-winds or wind shear) and the angle of the wind with respect to the direction the vehicle is traveling.”  However, NPL-He teaches using a driving speed of the vehicle and information about the wind direction and the wind speed, which are measured by the wind sensor, to determine driving stability, wherein the predetermined driving stability region is set by connecting limits of relative speed for each relative direction based on wind tunnel tests.  (NPL-He demonstrates specifically how to calculate the probability of a heavy-duty vehicle overturning based on the driving speed of the vehicle and the wind speed, which are then used to determine the relative vehicle velocity (equation 2). See Fig. 8(g) for 3D graph of probability of an accident vs. absolute wind speed and absolute vehicle velocity. Wind force coefficients and moment coefficients used in the 
It would have been obvious for one of ordinary expertise in the art before the effective filing date of the present claimed invention to have implemented the calculations of NPL-Hu, using wind tunnel data involving the model of vehicle in question, in the system of Meyers in order to determine the possible instability of the vehicle.  The motivation would have been to be more accurate in estimating the probability of rollover.  Additionally it would have been obvious for have obtained aerodynamic parameters by testing the same model of vehicle in a wind tunnel, since this is a standard experimentation technique in aerodynamics of vehicles. 
As for claim 3, Meyers, as modified by NPL-He also teaches a notification unit configured to provide a notification of a warning message when the relative speed of the vehicle gets out of the predetermined driving stability region (Meyers: "Additionally, the wind detection system may generate audible and/or visual warnings to the occupants of the vehicle regarding the dangerous wind condition. Further, the wind detection system may generate audible and/or visual driving instructions to maneuver the vehicle using the best action to avoid or mitigate the impact of the wind." [0038])
As for claim 4, Meyers, as modified by NPL-He also teaches wherein the wind sensor is attached to a bonnet or a roof of the vehicle. (Meyers: See Fig. 3, where the sensor is at the front of the car.)
 As for claim 5, Meyers, as modified by NPL-He, also teaches a controller configured to decelerate the [vehicle] when the relative speed of the vehicle gets out of the predetermined driving stability region. (Meyers: Fig. 1, automated driving/assistance system 102 [0018], vehicle being ordered to slow down in dangerous wind conditions: "In one embodiment, wind detection system 104 detects a dangerous wind condition near the vehicle (e.g., a high cross-wind or wind shear ahead of the vehicle) and adjusts one or more vehicle operations to avoid or mitigate the impact of the high winds, such as slowing the vehicle ... "[0018]
As for claim 6, Meyers, as modified by NPL-He, also teaches wherein the wind sensor [is] a particle image velocimetry (PIV). (Meyers uses optical or LIDAR sensors to identify airborne particles and detect the speed and direction with which they are moving. See [0024]-[0025]. Under a broadest reasonable interpretation, this would be identified as carrying out particle image velocimetry.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meyers , as modified by NPL-He, as applied to claim 1 above, and further in view of WO 2013/027273 (Arita et al., hence Arita).
As for claim 2, Meyers, as modified so far, does not specifically teach the use of a display unit to show the driving stability. However, Arita teaches a display unit configured to display the driving stability region and the driving stability. (Display is shown (Fig. 7) (See Fig. 3 for the changes in wind speed scale). "if the alarm determination unit 107 determines that an alarm should be issued, the alarm is displayed. The display mode of information on the display unit 10 is modified so that it is visually displayed on the unit 10. In that case, the alarm display modification unit 108 sends display information indicating the display mode with the modification to the map panel unit 109. Here, the modification of the display mode (display modification) means that additional information (for example, warning) is added to the basic display contents (for example, wind direction/ wind speed) and displayed as described above." (page 5))
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the application to have combined together the display unit of Arita together with the wind instability determination system of Meyers, as modified by NPL-He. The motivation would be to provide further information to the driver.

Claims 7, 10-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 5,546,799 (Parker) in view of Meyers and further in view of NPL-He.
As for claim 7, Parker teaches a driving assistance method for a vehicle, which is at least temporarily implemented by a computer, (See Fig. 1 with the microcontroller) the method comprising: measuring, by a wind sensor attached to one side of the vehicle, a [wind direction] and wind speed (Fig 4, 46 (air-speed sensor). Location: "Typically, the air speed sensor is carried on the hood, roof, or side view mirror of the vehicle." Col.2 lines 56-58);
calculating, by a processor, a relative speed of the vehicle with respect to the wind using a driving speed of the vehicle and information about the wind direction and wind speed measured by the wind sensor ("The filtered ground speed sensor signal and the digital signal derived from the air speed sensor 46 are compared using a processor 64 preferably resident in the microcontroller 60 .... Further, the processor 64 serves to subtract the scaled inputs to determine an instantaneous output, to calculate an average value for the headwind or tailwind, and to record a maximum tailwind or minimum headwind." Col. 4 lines 8-16.).
Parker does not specifically teach measuring a two-dimensional wind vector, nor comparing the relative speed of the vehicle to determine driving stability. However, Meyers teaches measuring, by a wind sensor attached to one side of the vehicle, a two-dimensional wind direction and wind speed (see steps 402-406 in Fig. 4 (definitely is a two-dimensional wind direction and wind speed because can distinguish "the angle of the wind with respect to the direction the vehicle is travelling.) (see 0030)); and comparing the relative speed of the vehicle with respect to the wind with a predetermined driving stability region to determine driving stability ("The severity of the wind conditions may be ranked on a numeric scale, such as 0-10, where "0" represents no wind and "10" represents an extremely dangerous wind condition." [0031] Fig. 4 shows a decision box 410: if the condition is considered dangerous enough (rollover mentioned as a possibility in [0030]), then actions are taken.)
Meyers does not specifically mention how the wind levels are judged to be dangerous for the type of vehicle, simply that “The severity of the wind conditions can be further based on the type of vehicle (e.g., how susceptible the vehicle is to cross-winds or wind shear) and the angle of the wind with respect to the direction the vehicle is traveling.”  However, NPL-He teaches using a driving speed of the vehicle and information about the wind direction and the wind speed, which are measured by the wind sensor, to determine driving stability, wherein the predetermined driving stability region is set by connecting limits of relative speed for each relative direction based on wind tunnel tests.  (NPL-He demonstrates specifically how to calculate the probability of a heavy-duty vehicle overturning based on the driving speed of the vehicle and the wind speed, which are then used to determine the relative vehicle velocity (equation 2). See Fig. 8(g) for 3D graph of probability of an accident vs. absolute wind speed and absolute vehicle velocity. Wind force coefficients and moment coefficients used in the calculation of instability probabilities are provided from wind tunnel experiments involving heavy-duty vehicles (See reference 22 in paper)).
It would have been obvious for one of ordinary expertise in the art before the effective filing date of the present claimed invention to have implemented the calculations of NPL-Hu, using wind tunnel data involving the model of vehicle in question, in the system of Meyers in order to determine the possible instability of the vehicle.  The motivation would have been to be more accurate in estimating the probability of rollover.  Additionally it would have been obvious for have obtained aerodynamic parameters by testing the same model of vehicle in a wind tunnel, since this is a standard experimentation technique in aerodynamics of vehicles.
It would also have been obvious for one of ordinary skill in the art before the effective filing date of the present claimed invention to have combined together the comparison for warning of Meyers, as modified, together with the wind measurement system of Parker. Parker's system was originally used for assisting with fuel efficiency, but here the motivation would be to include warning a driver of a potentially hazardous situation if the wind were to become too strong. And if a warning system is being used, then measuring a two-dimensional direction of the wind is also important and would be obvious for carry out, since cross-winds are what are most likely to cause vehicle rollover.
As for claim 10, Parker, as modified by Meyers, and as modified by NPL-He, also teaches wherein the wind sensor is attached to a bonnet or a roof of the vehicle to measure the [wind direction] and wind speed. (Parker: (Fig. 4, [46]). Parker does not specifically measure a two-dimensional wind direction. However, Meyers teaches measuring, [a] two dimensional wind direction and wind speed (see steps 402-406 in Fig. 4; definitely is a two-dimensional wind direction and wind speed because can distinguish "the angle of the wind with respect to the direction the vehicle is travelling." (see 0030)). The reason for combining is the same as that for claim 7.)
As for claim 11, Parker, as modified by Meyers, teaches decelerating, by a controller, the vehicle, [when] the relative speed of the vehicle gets out of the predetermined driving stability region (Meyers: "In one embodiment, wind detection system 104 detects a dangerous wind condition near the vehicle (e.g., a high cross-wind or wind shear ahead of the vehicle) and adjusts one or more vehicle operations to avoid or mitigate the impact of the high winds, such as slowing the vehicle ... "[0018]).
As for claim 12, Parker, as modified, also teaches wherein the wind sensor is [a] multi-hole pressure probe. (This describes a Pitot sensor or a Venturi sensor, both of which are known in the art. See Parker, Col 5, lines 3-5 which mention the use of a Venturi air flow sensor and a pitot impact tube as the two possibilities.)
As for claim 13, and 17-19, Parker, as modified, also teaches a non-transitory computer-readable storage medium storing a program for performing [a] driving assistance method. (Parker: Fig. 1 (microcontroller) (inherently contains memory)).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as modified by Meyers, and as modified by NPL-He as applied to claim 7 above, and further in view of Arita.
As for claim 8, Parker, as modified, teaches the use of a display unit, but the display unit does not specifically show the driving stability. However, Arita teaches displaying, by a display unit, the driving stability region and the driving stability. (display is shown (Fig. 7) (See Fig. 3 for the changes in wind speed scale). The stability display shows a warning if the wind is considered to be too dangerous. See page 5.)
It would have been obvious for one of ordinary skill in the art at the effective date of the application to have combined together the display of Arita together with the wind measurement system of Parker, as modified by the warning system of Meyers and implementing the calculations of NPL-He. The motivation would be to add visible measurements to a display and to provide more information to the driver.
As for claim 15, Parker, as modified, also teaches a non-transitory computer-readable storage medium storing a program for performing [a] driving assistance method. (Parker: Fig. 1 (microcontroller) (inherently contains memory).)

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parker, as modified by Meyers, and as modified by NPL-He, as applied to claim 7 above, and further in view of Arita.
As for claim 9, Parker, as modified, teaches the use of a display unit, but the display unit does not specifically show the driving stability or provide a warning. However, Arita teaches providing, by a notification unit, a notification of a warning message, when the relative speed of the vehicle gets out of the predetermined driving stability region. ("if the alarm determination unit 107 determines that an alarm should be issued, the alarm is displayed. The display mode of information on the display unit 10 is modified so that it is visually displayed on the unit 10. In that case, the alarm display modification unit 108 sends display information indicating the display mode with the modification to the map panel unit 109. Here, the modification of the display mode (display modification) means that additional information (for example, warning) is added to the basic display contents (for example, wind direction/ wind speed) and displayed as described above." (page 5))
It would have been obvious for one of ordinary skill in the art at the effective date of the application to have combined together the display of Arita together with the wind measurement system of Parker, as modified by the warning system of Meyers and by the calculations of NPL-He. The motivation would be to add visible warnings to a display and providing more information when the vehicle is in a dangerous level of wind.
As for claim 16, Parker, as modified, also teaches a computer-readable storage medium storing a program for performing [a] driving assistance method. (Parker: Fig. 1 (microcontroller) (inherently contains memory).)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in light of Meyers.
As for claim 14, Parker teaches a vehicle including a driving assistance apparatus for the vehicle (Fig. 4 shows a vehicle together with the driving assistance apparatus), the vehicle comprising: a wind sensor configured to be attached to one side of the vehicle and measure a wind direction and a wind speed (Fig 4, 46 (air-speed sensor). Location: "Typically, the air speed sensor is carried on the hood, roof, or side view mirror of the vehicle."Col.2 lines 56-58);
Parker does not specifically use the relative wind velocity to determine whether the vehicle is potentially at risk. However, Meyers teaches a processor (Fig. 2, [204]) configured to compare a relative speed with respect to the wind of the vehicle with a predetermined driving stability region using a driving speed of the vehicle and information about the wind direction and the wind speed, which are measured by the wind sensor, (the measurements of the particles in the wind with respect to the vehicle provide a relative velocity [0024-[0025]) to determine driving stability (Fig. 4, block [410], discussed [0029]-[0030])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the application to have combined together the comparison for warning of Meyers together with the wind measurement system of Parker. Parker's system was originally used for assisting with fuel efficiency, but here the motivation would be to include warning a driver of a potentially hazardous situation if the wind were to become too strong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/SZE-HON KONG/Primary Examiner, Art Unit 3661